       Case 1:21-cv-00856-NONE-SAB Document 12 Filed 08/16/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KORY T. O’BRIEN,                                )   Case No.: 1:21-cv-00856-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     RITA DIAZ, et al.,
                                                     )   FINDINGS AND RECOMMENDATIONS
15                                                   )   RECOMMENDING DISMISSAL OF CERTAIN
                    Defendants.                      )   CLAIMS
16                                                   )
                                                     )   (ECF Nos. 9, 10)
17                                                   )
18          Plaintiff Kory T. O’Brien is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 27, 2021, the undersigned screened Plaintiff’s complaint and found that Plaintiff stated
21   a cognizable claim for retaliation against Defendants Diaz and Moore. (ECF No. 9.) However,
22   Plaintiff was advised that he failed to state any other cognizable claims. (Id.) Plaintiff was granted the
23   opportunity to file an amended complaint or a notice of intent to proceed on the claim found to be
24   cognizable. (Id.)
25          On August 13, 2021, Plaintiff notified the Court of his intent to proceed on the retaliation claim
26   against Defendants Diaz and Moore. (ECF No. 10.) Accordingly, the Court will recommend that this
27   action proceed against Defendants Rita Diaz and Jeramy Moore. Fed. R. Civ. P. 8(a); Ashcroft v.
28   Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v.
                                                         1
       Case 1:21-cv-00856-NONE-SAB Document 12 Filed 08/16/21 Page 2 of 2



1    Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

2             Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall randomly

3    assign a District Judge to this action.

4             Further, it is HEREBY RECOMMENDED that:

5             1.       This action proceed against Defendants Rita Diaz and Jeramy Moore for retaliation;

6                      and

7             2.       All other claims be dismissed for failure to state a cognizable claim.

8             These Findings and Recommendations will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

10   after being served with these Findings and Recommendations, Plaintiff may file written objections

11   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

13   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

14   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:        August 16, 2021
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                          2
